Citation Nr: 1228199	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  03-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an autoimmune disease as due to either exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals or as a result of the Veteran's in-service pregnancy.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran served as a member of the United States Army, with active service from November 1969 to August 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2002 rating decision by the VA RO in Milwaukee, Wisconsin.  The Board notes that the Veteran's claims file was received from the RO in Muskogee, Oklahoma.  Claims related to mustard gas or Lewisite exposure filed after January 19, 2005, must be adjudicated by the Muskogee, RO.  In this case, although the Veteran's claim was received in April 2000, the Veteran did not assert exposure to radiation and/or any harmful chemicals until after January 2005.  Original jurisdiction of the Veteran's claim remains with the Milwaukee RO.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2006.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The medical evidence reflects that the Veteran's reported symptoms have led to her being diagnosed with several autoimmune diseases, to include rheumatoid arthritis, CREST syndrome, Reynaud's phenomenon, scleroderma and lupus.  The Veteran originally filed a claim for service connection for "residuals of pregnancy", contending that her autoimmune disease was a result of her pregnancy.  However, during the pendency of her appeal, the Veteran has asserted that her autoimmune diseases, however diagnosed, were caused by exposure to radiation and/or various chemicals while stationed at Fort McClellan in Anniston, Alabama.  In light of above, the issue on appeal has been recharacterized as stated on the title page.  

This case was previously before the Board in November 2009, but was remanded for additional development.  In March 2011, the Board remanded the Veteran's claim a second time to seek additional records.  The directed searches were conducted, but unfortunately did not result in any additional records.  Nevertheless, because the Board's order was fully complied with, there is no prejudice for the Board to proceed with the adjudication of this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, a supplemental statement of the case (SSOC) was issued in March 2012, and the Veteran requested in April 2012 that she have additional time to respond.  [Incidentally, in that April 2012 statement, the Veteran did provide argument on her own behalf, and those contentions have been considered in adjudicating her claim.]  A letter was sent to her April 11, 2012, granting her another 30 days to respond.  No additional argument or evidence was received from her.  On May 22, 2012, she was notified that her case was being sent to the Board and that any further correspondence had to be sent directly to the Board.  As of the date of this decision, no additional argument or evidence has been received from the Veteran.  Since she has had approximately 5 months since issuance of the SSOC to respond, all due process considerations have been satisfied.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has an autoimmune disease that either began during or was otherwise caused by her military service, to include any exposures therein or as a residual of her in-service pregnancy. 


CONCLUSION OF LAW

Criteria for service connection for an autoimmune disease as due to either exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals, or as a result of the Veteran's in-service pregnancy, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In April 2000, the Veteran filed a claim seeking service connection for, among other conditions, Raynaud's phenomenon, scleroderma, and chemical sensitivities; essentially for an "autoimmune disorder" however diagnosed.  During the course of her appeal, as explained in the introduction, the Veteran first began to argue that her autoimmune disorder was a residual of her in-service pregnancy, and she later asserted that it was secondary to chemical or radiation exposure while stationed at Fort McClellan.  The Board will address these multiple theories of causation in turn.

Service treatment records are of record for the Veteran, but fail to describe treatment of any skin condition during the approximately nine months she was in service.  Additionally, on her medical history survey completed in conjunction with her separation physical, the Veteran specifically denied ever having experienced any skin diseases.  She did report having experienced frequent or severe headaches as well as dizziness/fainting spells; however, these symptoms were related to her pregnancy and not to any disease or chemical exposure.  The Veteran's separation physical found her skin to be normal.  No autoimmune disease was shown to have been diagnosed in service and there is no allegation to the contrary.

Following service, the Veteran was not diagnosed with an autoimmune disease for many years, and the only evidence which suggests the possibility of an autoimmune disease having its onset during, or even within a year of, service was an August 1983 treatment record in which the Veteran reported having experienced a generalized joint or muscle aching for approximately 13 years (although she did not actually state that the pain and aching had begun in service).  However, even then, there was no indication in the treatment record that she actually had an autoimmune disease.  It was noted that both of the Veteran's parents had rheumatoid arthritis; and the medical professional rendered the impression of probable/possible rheumatoid arthritis with no objective findings except a positive RA, and referred the Veteran to the rheumatology clinic.  

In October 1983 the Veteran was diagnosed with Raynaud's/arthralgia.  She complained that she experienced pain in her joints and stiffness in her body, which prevented her from providing the quality of care that she wanted to for her children who were four and six years old at that time.  However, while she had suggested in August 1983 that her symptoms had begun 13 years earlier, at the October 1983 appointment, she stated that her symptoms began after the birth of her youngest child and had become intolerable approximately a year-and-a-half earlier.  It is noted that the "youngest child" was four at the time of the October 1983 treatment session, meaning that she was reporting that the symptoms had begun in the late 1970s, nearly a decade after separating from service, many years removed from the in-service pregnancy, and also separated from the child conceived in service by two subsequent pregnancies.  

In 1991, the Veteran sought records from the Milwaukee Department of Social Services for treatment of scleroderma which she indicated had its onset in the 1970s.  Unfortunately, no records describing such treatment were ever located.  As such, the first diagnosis of scleroderma does not appear until approximately June 1987.

In an April 2001 letter to the Social Security Administration (SSA), the Veteran indicated that she was first diagnosed with scleroderma in 1987, but that she had first begun experiencing symptoms of it in 1977, immediately after the birth of her second child.  
	
In a July 2001 statement to SSA, the Veteran indicated that she was limited in her ability to work by residuals of pregnancy, PTSD, scleroderma, pain, fatigue, and tolerance.  She asserted that her illnesses first bothered her in July 1976.  

Lay testimony is considered to be competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Thus, the Veteran is considered competent to describe physical symptoms she experienced.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran has provided multiple different dates of onset for her symptoms.  In the August 1983 treatment record, she reported experiencing a generalized joint or muscle aching for approximately 13 years, which would have placed the onset close in time with her military service.  However, on three subsequent occasions, including just two months after the August 1983 treatment session, the Veteran reported that the symptoms which led to her being diagnosed with an autoimmune disease did not begin until 1976 or 1977; that is, more than five years after she was discharged from service.  

Thus, the Veteran most consistently suggested that her symptoms, which were later diagnosed as an autoimmune disease, began years after service.  Moreover, given that she repeatedly suggested that the onset of the symptoms was in the mid-1970s and only once related the onset of symptoms to the year in which she separated from service, the Board finds that the Veteran's single assertion that her symptoms began in approximately 1970 is not sufficiently credible to establish such a fact, as it is refuted by her later statements and by her service treatment records.  As noted, the Veteran specifically denied any joint deformity, arthritis or rheumatism on the medical history survey completed in conjunction with her separation physical.  

Thus, given the variation in dates of onset provided by these statements, the Board concludes that the weight of evidence is clearly against a finding that the Veteran's autoimmune disease began while she was on active duty.

Not only does the lay testimony not support the onset of an autoimmune disease during the Veteran's time in military service, but no medical professional of record has even suggested that the Veteran's autoimmune disease, however diagnosed, began during her military service.  Furthermore, the Veteran has not claimed that a medical professional has ever specifically related the onset of her autoimmune disease to her time in service.

As such, the evidence does not show that the Veteran's autoimmune disorder actually began during service.

The Veteran has also suggested several additional theories as to why she believes her autoimmune disease is related to her military service.  She first alleged that the autoimmune disease was a residual of pregnancy, noting that she had gotten pregnant with her first child while still in service.  She later asserted that her autoimmune disease may have been the result of exposure to either chemicals or radiation while stationed at Fort McClellan during basic training.  The Board will address these theories in order.

The Veteran originally filed a claim for service connection for "residuals of pregnancy".  During the course of her appeal, she appears to have come to believe that her scleroderma was possibly caused by fetal cells that had remained in her following one of her pregnancies.

In support of this theory, she has submitted several articles which discuss the possible relationship between fetal cells that remain in a woman's body post-pregnancy and the development of autoimmune diseases. 

The Veteran also submitted an email exchange she had with a doctor at the University of Washington Medical Center in March 2004 in which he noted that a Dr. Nelson and her colleagues were researching fetal microchimerism and had confirmed the link between autoimmune diseases, such as lupus and scleroderma, and pregnancy. 

In another email from March 2004, the Veteran wrote that her doctor had told her that her scleroderma was most likely caused by her first pregnancy, since her symptoms had begun after that, although she was not diagnosed for years afterwards.  She added that the doctor had explained to her that circulating fetal cells could remain in a woman's body for decades after a child's birth.  However, in response, the scientist stated that some research had reportedly proved that scleroderma was directly linked to pregnancy, but cautioned that some opinions differed.

The Board acknowledges that, with regard to medical treatise evidence, the United States Court of Appeals for Veterans Claims (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, however, the treatise evidence submitted by the Veteran was not accompanied by the opinion of any medical expert suggesting that the Veteran's symptoms would fit within the parameters discussed in the articles.  As such, the Board concludes that on their own neither the articles, nor the email exchanges, were sufficient to establish the required medical nexus between the Veteran's autoimmune disease and her pregnancy, because neither the articles, nor emails, assessed the individual factors of the Veteran's case.

This is particularly relevant, because the Veteran has given birth multiple times, but only her first child was conceived while she was in service.  Thus, even if the theory postulated in the articles the Veteran submitted were accepted, the articles and emails alone would not address whether the residual fetal cells which were purportedly causing the Veteran's autoimmune disorder were from an in-service pregnancy or from a later pregnancy, particularly in light of the fact that the Veteran generally suggested that the symptoms began after her second child was born.  Her second child was born in 1977 and she then had another child in 1979.  Therefore prior to the 1983 diagnosis, she had not only given birth to the child conceived in service, but had also given birth two subsequent times after service.  
 
Nevertheless, because the articles did suggest a possible link, a VA examination was obtained to investigate any such possible association.  

In August 2005, the Veteran underwent a VA examination.  The examiner was aware that the Veteran was requesting a diagnosis of scleroderma secondary to her unwanted pregnancy during service (as such was stated in the examination report), and noted that the Veteran had been discharged from service in 1970, given birth in March 1971, and been seen in 1983 for numbness in the arms and legs and for aches and pains.  The examiner noted that scleroderma had been diagnosed in approximately 1987, but observed that the diagnosis had not been made by a rheumatologist.  The examiner diagnosed the Veteran with Reynaud's phenomenon (unrelated to military service), with asthma (unrelated to military service), and with positive ANA/SSA/SSB with no evidence of inflammatory arthritis and no evidence of any active scleroderma.  The examiner explained that the Veteran did not meet the clinical diagnosis of scleroderma currently.  She did not have any interstitial lung disease, no renal involvement, no cardiac involvement, no skin involvement, and no current rash.  Moreover, the examiner noted that while the Veteran had a positive ANA, she also had a family history of a mother with rheumatoid arthritis and a son with juvenile rheumatoid arthritis; yet, neither of them had scleroderma.  The examiner acknowledged that the Veteran had Raynaud's phenomenon, but found that it correlated well with many other autoimmune disorders such as early rheumatoid factor, arthritis, cold injury, lupus and CREST syndrome.  

The examiner added that a rheumatologist was consulted, but she concurred that the Veteran did not meet the clinical diagnosis for scleroderma.  She also opined that it was less likely than not that any rheumatological disorder that the Veteran might have was initiated by her pregnancy; explaining that there had been only conjecture in the medical community that there might be a possibility of pregnancy causing an autoimmune disease, but a clear etiology had not been found.  The examiner also noted that the Veteran had not been on any anti-autoimmune disease drug for any substantial time in the previous 20 years, yet had not experienced any progression of the claimed disorder.

Following the VA examination, the Veteran testified at a hearing before the RO where she took issue with the conclusion of the VA examiner.  However, when asked if any of her treating physicians had ever told her that her scleroderma was caused by either service, to include any exposures therein, or by her first pregnancy, she stated that she was not sure, but indicated that her doctors were more concerned with treating her.  Moreover, despite her disagreement with the examiner's conclusion/opinion, the Veteran has not submitted any medical opinion of record that challenges the VA's examiner's opinion.

The fact remains that while the Veteran has presented some evidence that residual fetal cells may remain after birth and that there is some belief in the medical community that there might be a link between these cells and the development of autoimmune diseases, no medical opinion has been presented that actually concludes that the Veteran's autoimmune disease, however diagnosed, was the result of such cells, or was otherwise the result of her first pregnancy.  A medical opinion was obtained in an effort to assist the Veteran, but the opinion failed to endorse the Veteran's contentions.  

The Veteran has disagreed with the conclusions reached by the VA examiner, but, as a lay person, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion is insufficient to provide the requisite nexus between her autoimmune disease and her pregnancy which began in service.
 
As described, the medical opinion of record which was obtained found that it was less likely than not that the Veteran's autoimmune disease was the result of her in-service pregnancy, and competent evidence has not been presented to refute such an opinion.  As such, the weight of evidence is against the Veteran's claim and it is therefore denied.

The Veteran has also asserted that her autoimmune disease may be secondary to exposures at Fort McClellan where she was stationed for basic training.  

In February 2007, she asserted that multiple chemical exposures in service, while stationed at Fort McClellan, had caused her to develop scleroderma, and she suggested that presumptive service connection should be granted based on this alleged exposure.  She also listed a number of chemicals which she thought she might have been exposed to, while stationed at Fort McClellan, including Agent Orange, Asbestos, Atropine, Chloracetophenone (CN), O-chlorobenzylidenemalononitrile (CS), Depleted Uranium, Lead paint, Polychlorinated biphenyls (PCB's), Radiation, Sarin gas, Sulfur, Trichloroethylene (TCE), VX (IUPAC name O-ethyl S-[2-(diisopropylamino)ethyl] methylphosphonothioate), VS (IUPAC name O-methyl S-[2-(diisopropylamino)ethyl] methylphosphonothioate), Bacillus Globigii, Bacillus Subtilis, and/or Aspergillus Fumigatus.

However, it is worth pointing out that the Veteran did not report any single incident of actual chemical or radiation exposure; rather, her contention appears to be that Fort McClellan stored chemicals and she was stationed there.  

To support her contention, the Veteran has provided statements, emails, and testimony from a retired military officer who had been stationed at Fort McClellan and who was service connected for disabilities that were linked to chemical exposure based on her time at Fort McClellan.  The officer apparently met the Veteran through her search for more information about her claim.  The Veteran and officer did not know each other while in service.

In May 2007, the officer wrote a statement indicating that she was treated on active duty in 1971 for Mustard Gas exposure and in 1974 for Agent Orange exposure, with both exposures occurring at Fort McClellan.  She stated that the Veteran had many of the same Agent Orange related illnesses that she had; and she asserted that Fort McClellan had been a toxic site since 1950.  She asserted that presumptive service connection should be available.  

Unfortunately, the fact remains that Congress simply has not authorized such a presumption, and no matter how sympathetic the Veteran's claim is, the Board it is bound by the law, and this decision is dictated by the relevant statutes and regulations, and is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
  
The Board does not dispute the fact that the officer may have been service connected for disabilities stemming from herbicide exposure in service.  However, the Veteran's claim is significantly different than that of the officer, as it appears that the officer was actually treated in service for chemical exposures (she reported being exposed to mustard gas at Fort McClellan and being treated at the base hospital for blisters in her nose, mouth and around her neck).  Conversely, there is no suggestion that the Veteran was ever treated in service for any chemical exposure, and no indication that she experienced any symptoms in service that might be linked to chemical exposure.  Thus, while the officer's service treatment records presumably established actual chemical exposure, the Veteran's service treatment records did not show any, and the Veteran has not alleged seeking treatment for any actual exposures.

In fact, service treatment records are silent for any treatment as a result of any exposures, or for any treatment of a skin condition or rash.  Moreover, at her separation physical, the Veteran's skin was noted to be normal and she specifically denied having experienced any skin diseases.  It is acknowledged that the Veteran did report experiencing dizziness and headaches at her separation physical, but these symptoms were specifically related to her being pregnant at the time and not to any toxic exposures.  

There is also no indication in either the Veteran's service treatment records or her service personnel records to suggest that she was exposed to radiation.  The Veteran did submit a newspaper article which reported that in October 2001 an aerial survey by the Army of the area which Fort McClellan had previously occupied had detected two radioactive elements, and the article acknowledged that the radioactive materials were likely placed at Fort McClellan in the 1950s (thus placing the materials at Fort McClellan when the Veteran was stationed there).  Fortunately, it was reported that the discovery of the radioactive elements was not thought to warrant any unusual concern or create a hazard to the public's health; but, regardless of the threat posed by any radiation, the Veteran in this case is not seeking service connection for (nor has she actually identified having) any radiogenic disease, that is a disease which is presumptively linked to radiation exposure (such as, for example, cancer).  See 38 C.F.R. § 3.309, 3.311.  Furthermore, no competent medical evidence has been submitted suggesting that the Veteran has a radiogenic disease.  As such, without the presence of a radiogenic disease, or a disability at least linked to radiation exposure by competent evidence, it is immaterial whether the Veteran was exposed to any radiation, as exposure alone does not warrant service connection.  

The Board acknowledges that Fort McClellan was home to the U.S. Army Chemical Center and School and the U.S. Army Combat Developments Command Chemical Biological-Radiological Agency during the time that the Veteran was stationed there, raising the possibility of exposure to radiation and/or harmful chemicals; and the Board remanded the Veteran's claim in 2009, and again in 2011, in an effort to locate any available records that might support her allegation of in-service exposure to chemicals and/or radiation.
 
Unfortunately, while the procedures provided in the VA M21-1MR, Manual of Adjudication Procedures, which provides specific instructions and criteria for the development of claims related to mustard gas or Lewisite exposure, were followed (as described in detail in the Duty to Notify and Assist section of this decision), the multiple searches and requests that were conducted did not locate any records to substantiate the Veteran's allegations of exposure.  

The Board acknowledges that certain presumptions of service connection exist for various diseases if certain types of chemical exposure are established.  See 38 C.F.R. §§ 3.307, 3.309.  However, unless a veteran was stationed in one of a limited number of specifically identified places, such as Vietnam, where service alone may presumptively establish exposure, actual exposure must be established.  Of relevance here, no presumptive exposure stems from service at Fort McClellan.  Furthermore, and most importantly, the Veteran has not actually been diagnosed with any disease that is presumptively linked to herbicide exposure.  See  38 C.F.R. § 3.309(e).

The Board has carefully reviewed the statements by the Veteran's friend who was service connected for disabilities based in part on exposures at Fort McClellan.  However, the friend did not know the Veteran while at Fort McClellan, and therefore she cannot provide any firsthand knowledge that the Veteran was exposed to any chemicals during her service, beyond asserting that chemicals were stored at Fort McClellan, a point which is not in contention.  As noted, the Veteran's service treatment records are silent for any skin problems in service, whereas the friend required actual medical treatment while stationed at Fort McClellan.  This fact alone suggests very different situations for the two soldiers.

As described, despite VA and the Department of Defense's best efforts, no records have been located to show that the Veteran was actually exposed to any chemicals or radiation while stationed at Fort McClellan.  The Veteran has similarly failed to actually describe any incident in which she was exposed, as her contentions appear to only circumstantially relate exposure (that is she was at Fort McClellan, there were chemicals stored and developed at Fort McClellan, therefore she was exposed to chemicals at Fort McClellan).  However, as explained, it is Congress's prerogative to authorize presumptions, not the Board's; and in this case there is no presumptive exposure as a result of merely being stationed at Fort McClellan.  

Thus, because it has not been established that the Veteran was actually exposed to chemicals or radiation while stationed at Fort McClellan, service connection cannot be established based on such exposure.  

Moreover, even if it were accepted that the Veteran had some form of chemical or herbicide exposure, or radiation exposure, while stationed at Fort McClellan, the fact remains that she is not seeking service connection for any disease or disability which is presumptively linked to either herbicide/chemical or radiation exposure; and no medical evidence has been submitted even suggesting that the Veteran has a disease/disability which is the result of any in-service exposure. 

Therefore, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  This letter explained to the Veteran that she could submit evidence that her scleroderma was associated with chemical exposure, including an opinion from her doctor or any literature that would support such a position.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Veteran was also provided with letters in May 2010 and September 2011 requesting that she clarify how and when she was actually exposed to either chemicals or radiation.

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, she has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have SSA records, service personnel records and service treatment records.  Additionally, the Veteran testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but she declined.

VA has gone to extensive lengths to assist the Veteran in corroborating her allegation of chemical/radiation exposure at Fort McClellan.
In March 2007, the RO contacted the Veteran's friend and asked her to provide any information she had regarding any chemical exposure the Veteran might have experienced at Fort McClellan.

In March 2007, the RO also contacted the Department of Defense to determine if the Veteran was exposed to any chemicals while stationed at Fort McClellan.  It was noted that the Veteran was not listed in either the Department of Defense's mustard gas registry or the CBRNE database for exposures of any kind. 

In November 2009, the Board acknowledged that Fort McClellan was home to the U.S. Army Chemical Center and School and the U.S. Army Combat Developments Command Chemical Biological-Radiological Agency during the time that the Veteran was stationed there, thus raising the possibility of exposure to radiation and/or harmful chemicals.  Accordingly, the Board remanded the Veteran's claim in an effort to locate any available records that might support her allegation of in-service exposure to chemicals and/or radiation.
 
The Board remand directed that the procedures in the M21-1MR be followed for development of claims based on exposure to harmful substances.

M21-1MR, IV.ii.1.F22 provides that when a claim is received alleging mustard gas or Lewisite exposure, the Veteran should be asked to identify the disability(ies) that resulted from exposure to mustard gas or lewisite during service.  

To this end, the Veteran was sent a letter in May 2010 explaining to her the diseases which were presumptively linked to exposure to mustard gas and/or Lewisite, and asking her to send additional evidence relating her claimed disease to her alleged chemical exposure if the condition she was claiming was not a presumptive condition.  She was also asked to complete a questionnaire describing her in-service duties and activities which led to her reported chemical exposure.  She was also informed that her personnel records had been obtained.  The Veteran did not respond.

The M21-1MR provides that if a Veteran alleges exposure to mustard gas or Lewisite, but claims service connection for a disease not listed in 38 CFR 3.316(a), the Veteran is to be asked to submit medical or scientific evidence showing a causal relationship between the disease claimed and exposure.  Only if this is established is additional development required.  Nevertheless, while the Veteran failed to provide evidence showing that she had a disease linked to chemical exposure, the RO continued with the development directed in the M21-1MR.

A search was made for the Veteran in the Chemical Biological Warfare Exposures databases for exposures of any kind, but there was no record of her being listed.

In June 2010, a letter was sent to the Mustard Gas Manager at VA's compensation and pension service, requesting a review of available records to determine if the Veteran participated in mustard gas testing.

In August 2010, the Department of Defense indicated that no exposure could be confirmed with the facts that had been provided.

In March 2011, the Board remanded the Veteran's claim to ensure that all possible sources had been considered, noting that while searches for mustard gas and Lewisite exposure had been considered, there was no indication that other hazardous exposure had been considered.

In September 2011, the RO sent the Veteran a letter asking her to provide any evidence she had showing exposure to a number of hazardous substances, including radiation exposure.  She was further asked to specify where and when she was exposed, and to identify any treatment she might have received following such an alleged exposure.  The Veteran did not respond to the letter within 30 days.  She did eventually write a statement in April 2012, but this statement again only argued that she should essentially be presumptively considered to have been exposed to chemicals and radiation solely by virtue of being stationed at Fort McClellan.  However, as explained above, no presumptions are available based on service at Fort McClellan; rather, actual exposure must be established. 

The RO contacted the director of the Army Personnel Center to inquire about any potential exposures the Veteran might have had.  A response was received in from the Total Force Service Center noting that no records were found for the Veteran and it was recommended that the National Personnel Records Center (NPRC) be contacted.

In December 2011, the RO contacted the Director of Army DEERS/RAPIDS who indicated that the Veteran's personnel records were at the NPRC, and those records have been obtained and are associated with the Veteran's claims file.

As described, the procedures provided in the VA M21-1MR were followed, but the multiple searches and requests that were conducted unfortunately did not locate any records to substantiate the Veteran's allegations of chemical or radiation exposure while stationed at Fort McClellan.  

Additionally, the Board notes that the Veteran's claims file was at one time misplaced.  The claims file has been rebuilt, in part through the Veteran's assistance, and it does currently include, service treatment records and personnel records, VA treatment records from the early 1980s, and Social Security Administration (SSA) records.  In fact, it does not appear that any potentially relevant records are missing that have been identified and are available. 

As noted, the Board also twice remanded the Veteran's claim in an effort to obtain records showing in-service exposure to either chemicals or radiation.  As described, the directed development was completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which contained a medical opinion.  The Veteran argued at her RO hearing that the VA examination was inadequate, but her disagreement appears to largely be a result of the negative opinion that was provided.  However, she lacks the medical training or qualification to rebut the examiner's conclusion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran also argued that the doctor was present in the room, but did not examine her.  She recognized that VA might have been cognizant of her distrust of males, as a result of being raped in service, but stated that she was in and out of the examination in a very brief time and she did not believe that the examiner had taken enough time to diagnose scleroderma.  Once again, however, neither the Board, nor the Veteran, has the medical training necessary to know how much time is needed to provide a thorough and relevant examination for scleroderma; such a determination is at the discretion of the examiner.  However, it is clear from reading the examination report that the examiner was familiar with the Veteran's contentions and with her medical history, and there is no indication that the opinion that was provided was based on any inaccurate knowledge.  Despite her allegation that the appointment was very brief and she was in and out in just a few minutes, the examination report is very detailed and thorough, containing much history obtained from her, which could not have been done in such a short period of time.  As such, the Board does not believe that the examination was in any way inadequate, and an additional examination not necessary.

The Veteran also argues her Constitutional rights have been violated because claims of other service members stationed at Fort McClellan have been granted, while hers is denied.  Each decision is, however, made on the specific facts of any given case.  As described in more detail above, there is certainly a factual difference between the Veteran's case and that of an officer stationed at Fort McClellan, in that there is no evidence of actual chemical exposure to the Veteran, while the officer's contemporaneous service records confirmed such exposure.  Also, she alleges various Privacy Act violations, stating her file had been sent to the American Legion after she revoked that organization's power of attorney.  Her claims file shows a written brief was submitted on her behalf by the American Legion in October 2009, and she then revoked the power of attorney in November 2009.  There are no additional filings from the American Legion since that time.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for an autoimmune disease, as due to either exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals or as a result of the Veteran's in-service pregnancy, is denied.  


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


